IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


IN RE: ESTATE OF HENRY STEPHENS,            : No. 61 MAL 2018
DECEASED                                    :
                                            :
                                            : Petition for Allowance of Appeal from
PETITION OF: RICHARD C. STEPHENS            : the Order of the Superior Court


                                       ORDER



PER CURIAM

      AND NOW, this 18th day of July, 2018, Application for Leave to File a Surreply to

Respondent’s False Statement in the Opposition Answer to the Petition for Allowance of

Appeal and the Petition for Allowance of Appeal are DENIED.